DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 16-18, 23, 30, 31, 33 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong, et al (“Application of Artificial Intelligence to Triple Quadrupole Mass Spectrometry (TQMS)” IEEE Transactions on Nuclear Science, vol. 31, no. 1, Feb. 1, 1984, pp. 804-810, XP055861461).
	Regarding claims 1, 16 and 30, Wong discloses a method implemented by a computing apparatus comprising a processor and a non-transitory computer readable storage medium, comprising the steps of:
	Accessing a set of parameters, each parameter associated with a part of a mass spectrometry apparatus and controlling an operation of the part during a data gathering process, the set of parameters collectively forming a search space (Fig. 7);
	Searching the search space using an artificial intelligence configured to select a set of values for the parameters that are predicted to reduce data variability during the data gathering process (pp. 808-809, section B);
	Transmitting the selected values for the parameters to the MS apparatus, and receiving results of running the MS apparatus with the selected values for the parameters (pp. 809-810, section C); 
Based on the result, determining if the values for the parameters reduced data variability (Fig. 10; pp. 809-810, section C); and
Based on the determining, updating a model applied by the artificial intelligence to select the set of values for the parameters (pp. 808-810: “backward chaining”).
Regarding claims 2, 17 and 31, Wong discloses wherein the artificial intelligence is configured to select the values for the parameters based on one or more of: reproducibility of the results, wherein an improved reproducibility is indicated when a same sample is analyzed to yield substantially similar results across different times, instruments, labs or operators; or a stability of results of running the MS apparatus, wherein an improved stability is indicated when a relatively small change to the set of parameters does not substantially reduce a quality of the results (pp. 808-810).
Regarding claims 3, 18 and 33, Wong discloses wherein the artificial intelligence is configured to select the values for the parameters based on one or more of a data resolution, a data intensity, or a peak shape in data from the MS apparatus; that are predicted to yield improved results across different samples, or based on a particular sample to be analyzed by the MS instrument (pp. 808-810).
Regarding claims 8, 23 and 37, Wong discloses wherein the MS apparatus is one of a plurality of MS apparatuses, and the MS apparatuses parameters are tuned as a group to reduce data variability across the group (Fig. 9; pp. 808-810).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Ishikawa, et al (WO 2021/024396 A1).
Regarding claim 13, Wong discloses the method of claim 1, but does not teach wherein the artificial intelligence applies one or more of: Bayesian optimization, reinforcement learning, or a covariance matrix adaptation algorithm; however, Ishikawa teaches that Bayesian optimization was known to be used as an algorithm for optimizing parameters in a mass spectrometer (abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Bayesian optimization in Wong’s method, because such an algorithm was known to be useful for optimizing parameters in a mass spectrometer.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Makarov (U.S. Patent Application Publication 2008/0203293 A1).
Regarding claims 10 and 11, Wong discloses the method of claim 1, but fails to teach wherein the artificial intelligence applies an evolutionary algorithm configured to define a first generation of parameter configurations, define a reproduction technique among the parameter configurations, define a mutation technique among the parameter configurations, and apply the reproduction technique and the mutation technique to create a second generation of parameter configurations.
Makarov teaches that such evolutionary algorithms are useful for optimizing parameters in a mass spectrometer (paragraphs 0024, 0067, 0068), including wherein the reproduction technique comprises determining two or more of the parameters that are related to each other and swapping the related parameters as a group (paragraph 0067).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Wong’s artificial intelligence apply an evolutionary algorithm configured to define a first generation of parameter configurations, define a reproduction technique among the parameter configurations, define a mutation technique among the parameter configurations, and apply the reproduction technique and the mutation technique to create a second generation of parameter configurations, wherein the reproduction technique comprises determining two or more of the parameters that are related to each other and swapping the related parameters as a group, because such evolutionary algorithms were known to be useful for optimizing mass spectrometric parameters.
Allowable Subject Matter
Claims 6, 7, 21, 22, and 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach wherein the artificial intelligence is configured to: define a probability distribution for each parameter, the probability distribution describing a range of values for a respective parameter and a likelihood that a selected value optimizes the data variability; and sample values for the parameters based on the probability distribution; or defining a covariance matrix configured to limit the search space based on relationships between the parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/           Primary Examiner, Art Unit 2881                                                                                                                                                                                             	13 August 2022